PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/592,360
Filing Date: 3 Oct 2019
Appellant(s): PARK et al.



__________________
Nelson D. Runkle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments focused on the following:
1) The cited reference fails to teach “based on the user voice input not including the command stored in the storage, perform a function of the display apparatus according to control information received from the external server via the communicator, and control the display to display a guide information corresponding to the user voice input…”  (Appellant’s Brief pages 14-16)
Specifically, appellant argued that guide information should be interpreted as e.g., “next time, please say volume up,” therefore, the prior art fails to teach 1) a function of the apparatus according to received control information, and 2) display of guide information corresponding to the user voice input. (Appellant’s Brief pages 17-18)
Finally, appellant argued that prior art fails to teach “perform a function of the display apparatus” and that function has to be “performed, along with control information for performing the function.” (Brief p19) and appellant cited Fig. 9, operation s940 as support for this interpretation.
Examiner disagrees:
The combination of Paik and Balasuriya teaches the limitation based on appellant’s specification.  

“…in the situation that the user's voice is not a command pre-stored in the storage and when control information which corresponds to the user's voice and first guide information are transmitted from the interactive server, the first guide information guiding the pre-stored command which is capable of performing the same function as the user's voice, the controller is configured to perform a function of the display apparatus based on the control information transmitted from the interactive server and to control the display in order to display the first guide information.
The interactive server may search control information which corresponds to the user's voice; determine whether there is a command pre-stored in the display apparatus that can perform the same function as the control information while searching the control information which corresponds to the user's voice; and when there is a pre-stored command in the display apparatus that can perform the same function as the control information, generate first guide information which guides the pre-stored command and transmits to the display apparatus the guide information with the control information.” (see Specification col. 3, lines 5-30)
Similarly, Paik teaches 1) a function of the apparatus according to received control information, and 2) display of guide information corresponding to the user voice input with the mismatch example.  In the example, Paik teaches a voice command “Call John Smith” that does not have a corresponding command in the storage, then Paik’s system provide the guide that suggests and displays “Call Dr. Smith” function based on the control information “Smith.” (see Paik p0022-0025, p0029-0030)  Based on the applicant’s specification, the corresponding function from the external server when there is no match to user’s voice command is to generate a guide information.  (see Applicant’s specification col. 3, lines 5-30)   Here, Paik also generates a guide suggesting an alternative command.  (see p 0029-0030)  Furthermore, Balauriya teaches communication of the voice input, the voice reorganization command, and the command function within a network platform that includes external servers that are independent of the user 
Appellant’s argument that guide information should be interpreted as e.g., “next time, please say volume up” is narrowly interpreting the term, which Meriam-Webster has defined as: something that provides a person with guiding information.1
Finally, appellant’s cited figure Fig. 9 does not support the appellant’s interpretation that “perform a function of the display apparatus” and that function has to be “performed, along with control information for performing the function” because S940 only teaches “perform function of display device according to prestored command.”  And S940’s teaching can be interpreted as generating a guide information.  Furthermore, S970 teaches “function of display device having plurality of hierarchy structures?”  It is clear from S970’s teaching, that S940 is more related to generating a guide information than performing an actual control function.  
For the above reasons, it is believed that the rejections should be sustained.
Claim 22
Appellant argued that Nagel fails to teach a numerical level of a control setting.
Examiner disagrees:
Nagel teaches this limitation because it allows the control to scan message digit by digit.  (see Col 5, lines 7-12) Because it allows for digital input, it teaches a numerical digital level. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22 was filed after the mailing date of the Final Action on 7/30/2021.  The submission is in compliance with the 


Respectfully submitted,
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


 





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.merriam-webster.com/dictionary/guide.